                      EXHIBIT E




                      EXHIBIT E

Case 2:19-cv-04083-BCW Document 1-6 Filed 04/24/19 Page 1 of 3
                                                       Maria Isabel Morandi <m.mariaisabel@gmail.com>



Fwd: One­year Notice of Termination
Rogério Abaurre <rogerioabaurre@gmail.com>                                    14 de fevereiro de 2019 15:16
Para: Maria Isabel Morandi de Moraes <m.mariaisabel@gmail.com>



 ­­­­­­­­­­ Forwarded message ­­­­­­­­­
 From: Smith, Antwaun <smithantw@umsystem.edu>
 Date: Thu, Feb 14, 2019 at 2:39 PM
 Subject: One­year Notice of Termination
 To: Gmail <juliafv@gmail.com>
 Cc: rogerioabaurre@gmail.com <rogerioabaurre@gmail.com>, March, Zac <marchz@missouri.edu>,
 McNamee, Matthew <mcnameem@umsystem.edu>



 Julia,


 Attached is the notice of termination I mentioned to you in our call today.


 I can confirm that we are still on for a call tomorrow to continue discussing the work to be
 carried out for the remainder of the agreement. Please let me know if you have any questions.


 Antwaun


 ­­
 Rogério Abaurre
 National Coordination in Brazil
 HSE­MK12 International Curriculum
 rogerio.abaurre@hseducacional.com
 Cel.+55 27 981283889 Tel. +55 27 30393737




 HSE ­ HIGH SCHOOL SERVIÇOS EDUCACIONAIS in partnership with
 MK12 ­ UNIVERSITY OF MISSOURI MIDDLE SCHOOL AND HIGH SCHOOL

 Av. Rio Branco, 274, Loja 50, Santa Lúcia, Vitória, ES, Brasil ­ CEP 29056­916
 www.hseducacional.com facebook.com/hseducacional

 "Antes de imprimir, pense na responsabilidade com o meio ambiente."
 "Before printing, think about your environmental responsibility."



             Case 2:19-cv-04083-BCW Document 1-6 Filed 04/24/19 Page 2 of 3
00223257.PDF
164K




      Case 2:19-cv-04083-BCW Document 1-6 Filed 04/24/19 Page 3 of 3
